 458DECISIONSOF NATIONAL LABOR RELATIONS BOARDObie Pacific,Incorporated and SeattleLocal 49,Inter-national Alliance of Bill Posters,Billers and Distrib-utors of the United States and Canada,AFL-CIO.Case 19-CA-5236April 20, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINS ANDKENNEDYOn November 26, 1971, Trial Examiner E. DonWilson issued the attached Decision in this proceed-ing. Thereafter, General Counsel filed exceptions anda supporting brief, and Respondent filed a brief inanswerto the General Counsel's exceptions and briefin support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer'sDecision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions as modified herein.1.The Trial Examiner found, and we agree, thatRespondent did not violate Section 8(a)(1) and (3) ofthe Act by discharging two employees or by refusingto rehire one of these dischargees.2.We disagree with the Trial Examiner's failure tofind that Respondent violated Section 8(a)(5) by solic-iting employeesentimentas to a provision in anexist-ingcollectiveagreementwith the intention of usingthat information as a basis for attempting subsequent-ly to persuade the Union to amend or modify thatclause.On February 22, 1971, Respondent took over themanagementof Obie Outdoor Advertising. At thattime the latter was party to a collective-bargainingagreementhaving a scheduled expiration date of June30, 1974. Respondent agreedto assumethat contract,and at all times material considered itself boundthereby. That contract includes a provision, article1I(f),whichrequiresthe employment of two "bill pos-ters" inposting locations more than 22 feet abovenormal ground level. This provision was generally re-garded bymanagementas economically infeasible; itwas viewed as a make-work provision which added tocosts of operations in the posting department, and1The GeneralCounsel has excepted to certaincredibilityfindings madeby the TrialExaminer.It is the Board's established policynot to overrule aTrial Examiner's resolutions with respectto credibilityunlessthe clear pre-ponderance of all of the relevant evidence convinces us that theresolutionswere incorrectStandard Dry Wall Products, Inc.,91 NLRB 544, enfd 188F 2d 362 (C.A. 3). We havecarefully examined the record and find no basisfor reversing his findings.also placed Respondent at a competitive disadvan-tage since other billboard companies were not subjectto any like restriction.Efforts to change article II(f) were first attemptedby Respondent's predecessor. In the fall of 1970, StanNygard, the posting department supervisor of thepredecessor, who later was retained in that capacityby Respondent, unsuccessfully requested that the un-ion president agree to delete II(f). Not long after thetakeover, Respondent manifested its dissatisfactionwith that clause. Thus, according to the testimony ofLatham, Respondent's district manager, knowledgeof article II(f) was first acquired following inquiries toprior management as to the identity of problem areas.Upon learning of the two-man clause, Latham wassurprised and described this restriction as something"unheard of as far as we were concerned." Lathamfurther testified that he was intent on doing anythingin his power to correct article 11(f) by amendment ormodification.Respondent's effort to obtain modification of II(f)was preceded by various acts designed to cut the costof operations. In early March 1971, Respondent con-ducted a meeting with employees indicating that costcutting was necessary and that some layoffs were in-evitable. Shortly thereafter two bill posters, includingtheUnion's president, were given notice that theywould be terminated due to financial conditions.March 17 was the union president's last day of work.Itwas against this background that Respondent thenext day, March 18, called a meeting of the remainingbill posters, the only employees whose working condi-tions were affected by article II(f). According to Lat-ham it was Respondent's intention at this meeting toexplain further intended operation procedures anddiscuss billroom methods and improved conditionsincluding new equipment and the two-man boards.However, as the meeting progressed the two-manboard issue dominated. Prior to this meeting only twobill posters had signified their disapproval of this re-quirement. The Trial Examiner found that Lathammade no effort to persuade employees as to the desira-bility of II(f) and the two-man board requirement, butmerely polled them as to their feelings concerning theclause. Latham did not consult with the Union priorto the meeting and conceded that the purpose of thepoll was to obtain the opinion of employees for subse-quent presentation to the Union as a basis for obtain-ing a concession as to a revision of article 11(f).In reversing the Trial Examiner, we note that theissue here is not whether Respondent, by its course ofconduct, intended to rid itself of the Union or whetherthe Employer sought to obtain agreements with indi-vidual employees. Rather, the question is whether anemployer may attempt to erode a union's bargainingposition by engaging in a direct effort to determine196 NLRB No. 64 OBIE PACIFIC, INC.459employee sentiment rather than to leave such effortsto the agent of the employees.Respondent's obligation to bargain with the em-ployees' exclusive agent demands that he accept andrespect the exclusivity of that agency. While, underappropriatecircumstances,an employer may commu-nicate to employees the reasons for his actions andeven for his bargaining objective, he may not seek todetermine for himself the degree of support, or lackthereof, which exists for the stated position of theemployees' bargaining agent. If we were to sanctionsuch efforts, we would impede effective bargaining.Part of the task facing a negotiator for either aunion or a company is effectively to coalesce an ad-mixture of views of various segments of his consti-tuency, and to determine, in the light of thatknowledge, which issues can be compromised and towhat degree. A systematic effort by the other party tointerfere with this process by either surreptitious espi-onage or open interrogation constitutes clear under-cutting of this vital and necessarily confidentialfunction of the negotiator. It is indeed designed toundermine the exclusive agency relationship betweenthe agent and its collective principals.We therefore find the polling here to have so inter-fered with the exclusivity of the Union's agency as toconstitute a violation of the Respondent's duty tobargain in good faith with the employees' duly desig-nated representatives. Accordingly, and on the basisof the total circumstances, we find the Respondent'spolling of employees violated Section 8(a)(5) and (1)of the Act.'THE REMEDYHaving foundthatRespondent engaged in certainunfair labor practices,we shall order that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.CONCLUSIONS OF LAW1.At all materialtimes,Respondent has been anemployer engaged in commerce within the meaning ofthe Act.2.The Union is a labor organization within themeaning ofthe Act.3.All employees engaged in billposting or billroomwork at and out of the location operated by Respon-dent, excluding office clerical employees, professionalemployees, guards, and supervisors as defined in the2We disagreewith the TrialExaminer's alternative conclusion that, if aviolation be found,he wouldregardit as too isolated to support a remedialorder In our view,a breach of theduty tobargain in good faith affectinga substantial segment of employees and related to a significantcontroversywithin the plant cannot be lightly regarded and requiresappropriateredress.Act, constitute a unit appropriate for collective bar-gaining within the meaning of Section 9(b) of the Act.4.At alltimes herein material, the Union has beenthe duly recognized exclusive representative of all theunit employees for the purposes of collective bargain-ing in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment within themeaning ofSection 9(a) of the Act.5.The record does not establish that Respondenthas violatedSection 8(a)(1) and (3) of the Act bydischarging two of its employees or by refusing torehire one of these dischargees.6.The record establishes that Respondent has vio-lated Section 8(a)(5) and (1) of the Act by "polling"its employeesas alleged inthe complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, ObiePacific, Incorporated, its officers, agents,successors,and assigns, shall:1.Cease and desist from attempting to bargain di-rectly with the employees to the detriment of the Un-ion, or in any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act.(a) Post at its place of business in Seattle, Washing-ton, copies of the attached notice marked "Appen-dix."' Copies of said notice, on forms provided by theRegional Director for Region 19, after being dulysigned by its representative, shall be posted by it im-mediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that saidnotices arenot altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges that Respon-dent violated the Act otherwise than as found herein.MEMBERKENNEDY, concurring in part anddissentingin part:All Board members agree that Respondent did notviolateSection 8(a)(3) and (1) by discharging and re-v In the event that this Order is enforced by a Judgment of a United StatesCourt ofAppeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Courtof AppealsEnforcmg an Order ofthe National Labor Relations Board." 460DECISIONSOF NATIONAL LABOR RELATIONS BOARDfusing to rehire certain named employees.The onlyissues remaining are whether Respondent violatedSection 8(a)(5) during the meeting with employees onMarch 18 and, if so,whether an order is necessary toremedy such violation.My colleagues have answeredboth questions in the affirmative.For reasons statedhereinafter I disagree.As set forth in the majority opinion,Manager Lat-ham called the March 18 meeting"to further explainintended operation procedures,discuss bill roommethods and improved conditions including newequipment and the two man boards."There is nocontention that a meeting for such purpose was un-lawful.However,as the meeting progressed,the two-man board issue became predominant.According toLatham's credited testimony,several men at the meet-ing stated that contract clause 11(f), the two-manboard provision,was creating a hardship for some ofthem.Latham then asked each of the men how he feltabout IT (f). TheTrialExaminer credited Latham'sexplanation that by asking his employees'opinions ofII (f) he did not feel that he was bargaining with hisemployees.He simply wanted their opinions becausehe did not want to approach the bargaining represent-ative and bargain in ignorance of how his employeesfelt. In any event,right after the meeting Lathamunsuccessfully tried to contactUnionPresidentTschida.He did reach Tschida the following morningand arranged for a meeting to discuss IT (f). Lathamand Tschida met severaldayslater,but Latham wasunable to persuade Tschida to agree to a change in II(f).Latham accepted this rebuff"with composure, asa fact of business life." Respondent has continued toabide by the clause.In these circumstances I am notpersuaded that Respondent violated Section 8(a)(5)and (1). Cf.Tobasco Prestressed ConcreteCompany, ADivisionof NewportConcreteCompany,177 NLRB745, 748-750.Even if we accept the proposition that Respondentoverstepped the bounds of legalproprietyby askingthe employees'opinion of II (f), it is obviousthat thelegal violation was inadvertent,that it was not intend-ed to undermine the Union,that it did not in fact doso, that it did not represent a philosophy of bargainingwith the Union through the employees,that Respon-dent did immediately bargain with the Union con-cerning IT (f), and that when it was unsuccessful in itsattempt to persuade the Unionto modifythe clauseit submitted in good grace.Ido not believe that themajesty ofthe UnitedStates Government is necessaryto prevent a recurrence of what happened on March18. TheBoard has better use for its funds and person-nel than to issue an order in this case.I agree with theTrial Examiner's judgment that to devise a remedyhere would be "to make a mountain out of a mole-hill." I would therefore dismiss the complaint.APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT attempt to bargain directly withour employees to the detriment of the Union orin any like or related manner interfere with ouremployees in the exercise of their rights under theNational Labor Relations Act.OBIE PACIFIC, INCORPORATED(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office,Republic Building,10th Floor, 1511Third Avenue,Seattle,Washington 98101, Telephone206-442-4532.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEE. DON WILSON,Trial Examiner:Pursuant to due notice,a hearing in this case was held before me on August 24, 25,and 26,1971, at Seattle,Washington. A complaint and no-tice of hearing was issued by the General Counsel of theNational Labor Relations Board,herein the Board,on June29, 1971,upon a charge filed on A ril 23,1971, and thereaf-ter amended on April 27 and June 23,1971, by Seattle Local49, International Alliance of Bill Posters,Billers and Dis-tributors of the United States and Canada,AFL-CIO, here-in the Union,against Obie Pacific,Incorporated,IhereinRespondent.The complaint alleged that Respondent viola-ted Section 8(a)(5), (3),and (1) of the National Labor Rela-tionsAct,herein the Act, by various acts hereinafterdiscussed.The parties fully participated in the hearing.GeneralCounsel and Respondent filed excellent briefs on October4, 1971, and they have been fully considered.Upon the entire record in the case and from my observa-tion of the witnesses,Imake the following:1Name as finally amended at hearing OBIEPACIFIC, INC.461FINDINGS OF FACTIRESPONDENT'S BUSINESSRespondentisanOregon corporation engaged in thebusinessof displaying advertising on billboards in the StateofWashington. In the course of its business operations,based on the operations of its predecessor, and its ownexperience from February 1971 to May 1971, it is rea-sonably anticipated and expected it will have a gross incomein excess of $50,000 derived from services to customerswhich in turn realize annual revenues exceeding$50,000from the sale of goods and services directly across statelines.It is engaged in commerce within the meaning of theAct 2II.THE LABORORGANIZATIONAt all materialtimes, the Union has been a labor organi-zation within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Issues1.Did Respondent violate Section 8(a)(3) and(1) of theAct by discriminatorily laying off Jack Tschida on March17, 19'71,3 and refusing to reemploy him since April 20; didRespondent on or about March 17 violate Section 8(a)(3)and (1) of the Act by laying off Nels Nielson in order to beable to effect an unlawful layoff and eventual final termina-tion of Tschida throughthe seniority provisions of an exist-ing contract between Respondent and the Union;and didRespondent on or about March 18 unlawfully bypass theUnion by holding a meeting of employees for the purposeof attempting "to persuade them of the desirability of elimi-nating" so-called safety provision from the contract and bypolling them"concerningtheir feelin s on the subject," inviolation of Section 8(a)(5) and(1) o the Act?B. BackgroundLate in February,4 Respondent purchased its businessfrom Pacific Communications Incorporated, which was ap-parently on the brink of financial disaster, having lost near-ly a quarter of a million dollars in its last 11 months ofoperations. Affiliates of Respondent were in the same busi-ness in Oregon. Respondent spent about 6 months investi-gating the operations of Pacific before buying it out.Respondent knew Pacific was in bad financial straits andwas determined to make a going and profitable concern ofit.5Since its predecessor was on the edge of bankruptcy, itwas determined to reduce current liabilities in connectionwith unpaid bills, bank loans, pension funds, etc. One hun-dred and seventy-five thousand dollars was borrowed byRespondent to bring it into a current financial position,using some of it to increase sales,etc. It was essential thatRespondent reduce expenses in every way conceivable, ne-gotiatmg a reduction in lease costs,reducing the sizes of thebill posting staff, construction staff, reduction of the "silkscreen plan,"reduction of leasing staff and office staff, and2I find Respondent's answer topar. 4 of the complaint is a negativepregnant.3Hereinafter,all dates refer to 1971 unless otherwise stated.About February 22SFrom April through July,itsnew ideas and managementturned a bigloser into an enterprisewith net profits of more than $30,000.cutting to the bone in any manner that would not adverselyaffect sales.Having purchased the business about February 22,Respondent's management met with the employees early inMarch 6 and advised them that some layoffs were inevitableand that business might improve and some laid off might bebrought back. Brian Obie, a prime director of Respondent,referred to the possibility of openings with affiliates in Ore-gon, and suggested that people who would be laid off con-tact Respondent's new division manager, Tom Latham, orthe Eugene, Oregon, office. The Oregon operations hadalways been nonunion, but Obie in this meeting committedRespondent to living up to all union contracts in this opera-tion, and assured his listeners Respondent could live withthe union contracts and expected a good future for all.Brian Obie and Latham, before this meeting, prepared anoperational budget and determined how many peoplewould be laid off-in each department,names not being thenconsidered.They were aware of the existence of some unioncontracts and that seniority would have to govern. It wasdecided to cut the two-man lease department to one manhalf-time, to eliminate the one man who operated the silkscreeningdepartment, to cut the construction force fromnine men to six and to reduce the bill posting 8 crew fromsix to four. At the time they came to this decision, and whenthe cuts were effectuated, they did not know which employ-ees were or were not competent. While Stan Nygard wasthen the supervisor of posting, they did not discuss whoshould be laid off with him, because at that time he, also,was brand new to them 9Nielson was the lowest in seniority and Tschida the nextlowest in seniority in the posting department. Tschida waspresident of the Union herein and business representative,and ran what might be called the Union's hiring hall. Whenthe cutbacks in the posting department were announced,Tschida stepped forward, identified himself as the unionpresident and stated that based on seniority he would be oneof the two men laid off. Latham said it was regrettable butnecessary. This was his first view of Tschida and he andBrian Obie had, at that time, no knowledge of the names ofthe people who would be laid off and the decision on thecutbacks was madewithout reference to thenamesof individ-uals involved.The above findings are based principally on the testimo-ny of Brian Obie and Latham. I was most favorably im-pressed with their demeanors and credit their testimonyentirely. They were knowledgeable, forthright, and wherethey testified concerning the same matters their testimonywas mutually consistent.On March 2, Neilson was given a written notice of termi-nation due to financial conditions, etc., effective March 12,and on March 3 Tschida received a similar letter effectiveMarch 12, and on March 4 the date of termination wasmade March 17, to be in line with the contract, at Tschida'srequest.C. The March 2, 3, and 4 Notices of TerminationThe record is devoid of probative and substantial evi-dence that the layoffs of Nielson and Tschida were in anyway motivated by Union considerations. I find the solemotivation was necessary business economy. When the de-cisions to lay off and the announcements were made, Re-spondent was unaware ofwhowould be laid off, their ability6 Probably March 2Men who erected the billboards.The department with which we are interested.9 Subsequently, they did. 462DECISIONS OFNATIONALLABOR RELATIONS BOARDor lack of it, and their Union activities or lack thereof.Neilson and Tschida were the lowest in seniority. Two wereto be laid off, and they were "it"The Union contractwas enteredinto on April 1, 1969,and by its terms it is to be effective until June 30, 1974.Tschida signed it on behalf of the Union.10 It has a provi-sion, article II(f), a so-called "safety" provision, which readsas follows:Two bill posters shall be assigned to work togetherwhen posting locations on which the bottom moldingismore thantwenty-two (22) feet above the normalground level.This provision, in the eyes of General Counsel, is thecenterpiece around which Respondent moved in elimina-ting Tschida by layoff and then later refusing to rehire him,Nielson, No. 1 in seniority being first disposed of, as adevice for Respondent to rid itself of Tschida.Respondent was aware of this contract at the time of theannounced layoffs. It was vitally interested in cutting costs.Article II(f) was obviously a cost factor. In other operations,Respondent's affiliates were nonunion. Elimination of II(f)from the contract would save money. Latham did not dis-cuss II(f) with Supervisor Nygard before the March 2 meet-or.far as I can determine from close study of the tran-script,General Counsel's brief, and the entire record, I can-not find any probative or substantial evidence that thelayoffs of Nielson and Tschida on March 3, 4, or 5 werediscriminatorilymotivated. I find the evidence demon-strates they were selected for layoff on the basis of seniorityand because of economic and not antiunion reasons.D. Nielson Arranges for a Transfer to Oregon and is SentThere.In This Connection,IsThere Substantial EvidenceThat There was aPlot ToBring Him Back to Seattle atthe "Right Time" After Tschida'sContractual Right ToRecall Under the Contract Had Expired?General Counsel would have me find that Respondentspun a fine web of intrigue in devious ways,in order perma-nently to get rid of Tschida, the Union President.The credi-ble evidence does not support such a fording.First,I note that Nielson was not only a poor witness butalso an unreliable one. His memory was poor.In variousinstances he was self-contradictory.I realize he was em-ployed by one of Respondent's affiliates in Oregon when hetestified.He was also a named 8(a)(3).Whether torn byconflicting loyalties,or the unfortunate victim of an inabili-ty to narrate a cohesive and straightforward story, or aconfused witness with poor recall,Ido not determine. Inobserving his demeanor,studying his testimony and therecord as a whole,I find I can place no credit in his testimo-ny except where corroborated by otherwise credited testi-mony or against his interest.Latham credibly testified that Nielson,whom he did notknow personally, came to see him after he had received hiswritten notice of layoff and asked Latham if he could workfor an affiliate,desiring a district or"country"route. Lat-ham stated he could make no commitment since he had nocontrol,but would check with Eugene, Oregon,and checkout possibilities.He called eitherLarryObie 11 or BurtStreeter,who had authority in their Eugene operation andwho were aware of the Seattle cutbacks.He inquired if theycould place Nielson because it was a"pathetic thing." He10 It apparently is a very small Union with but three contracts,includingthat with Respondent,and apparently with a very small membership11A relative of Brian Obiehad first inquired of Nygard and was told Nielson was agood empployee. Hethenlearned there were no openings butthat an oldtimer there was coming up for retirement. It wasnot a country route but there would have to be an eventualreplacement for one Sam Peters, and since a replacementwould be needed it was decided in Oregon to hire Nielsonin Eugene.Shortly thereafter, Nielson spoke to Larry Obie,12BrianObie, and Latham. Nielson was told what his specific jobwould be in Eugene. Nielson and Larry Obie spoke mostlyto each other since Larry ran the Eugene operation andLatham had nothing to do with it. Latham atno timetoldNielson he would go to Eugene for 60 to 90 days and thenreturn to Seattle.Although Latham was confident hecould soon put Respondent in the black, he had no anticipa-tion of recallingNelson. Nielson was hired not only as areplacement for the prospectively retiringPeters, but also asa general troubleshooter, while learning Peters' Job. Nielsontestified he was told what his salary would be and got itraised $50 per month. In answer to one of my questions asto whether he was told the Eugene job would be only for 90days, he replied, "I believe it was a break-in period." He saiditmight have been a "probationary" period. This knocks thebottom out of the claim that he was sent to Eugene for only60-90 days with an assurance that he would be called back,(after Tschida had lost contractual claims to recall). Niel-son, himself, testified that he was told that after the proba-tionaryperiod itmight develop into a "permanent"position.When he testified Obie told him he would get achance or come back" after 90 days, he immediately add-ed, "I can't remember too much." 4I specifically do not credit testimony of Nielson, based onhis earlier affidavit, that he was told he would be in Eugenefor 60 or 90 days and then Respondent would hire him back12From Eugene13Nielson testified that such was saidto him Thenhe testified that hewould beon "probation"in Eugenefor 60-90 days14Twopages after he testified that at this meeting he was asked questionsby Lathamabout other"bill posters,what kind of men theywere,how theirwork was andwhat not" heanswered"No," to General Counsel's questionas to whether namesof any otherbill posters were namedat themeeting.When reminded of his earlier testimony,he testifiedhe toldRespondent'srepresentatives"aboutthe bill posters."General Counsel found it necessaryto "refresh" his recollection with an affidavitcontraryto his testimony onthe standabout the90 days,etc Inthe affidavitgivenon May 19, he quotedLatham as statingthey couldhire him back from Eugene after60 or 90 daysand not have to recallTschida Itis incredible that management would revealtoNielson its alleged nefarious scheme to getTschidaout of the picture,using Nielsonas a ploy. After affirming his prior affidavit,he stated he wastold Tschidawas also beinglaid off,and thatif theyneededanother billposterhe would be called back.He made no mention about their not "havingto recallTschida." Admittedly,Nielsontold Nygard, Obie,and Latham thathe "preferreda countryroute," which presumably was unavailable in Seattle.Admittedly,he was told he could have another job in EugeneHe admittedhe was told he'd have to have a"90-day probationaryperiod" there beforehe "couldhave the job down there"He knew he was replacing a man inEugene There came a time when he couldn't remember whetherNygard orObietold him he could return to Seattle.He couldn't rememberwho said itHaving testifiedNygardsaidit to him,he then said,"Itwas mentioned inthe office" and then testifiedNygardwasn't present in the office.As soonas he went to Eugene he was coveredby thecompany's medical insurance.He testified Latham told him he was beinglaid offin order to cut expenses.He was pleased to have "thecountry route"in Eugene In passing, andparticularlysince he was an alleged 8(a)(3) and GeneralCounsel'switness,Ipoint out that he testifiedTschida'sgeneral reputation among his fellowemployees was that he was a cause of dissension amongemployees andcaused dissatisfactionby failing to carryhis share of the load. He had heardanother poster,Leighton, complain to Nygard about Tschida in late 1970He heard TschidatellLeighton to slow down and not workso hard Whenhe testified,he was still working out of Eugene and had recentlyreceivednotice of transfer to a newroute. (Out ofsuch testimony GeneralCounseldoes not tendto make out a strong case ) OBIE PACIFIC, INC.463"without having to recall Tschida." I note particularly thatthis in itself does not establishantiunionmotivation as toTschida. I shall find that with the passage of time Respon-dent learned and determined Tschida was an unsatisfactoryemployee they did not wish to have. Even when they spoketo Nielson, it is conceivable that management officials toldhim they considered him, but not Tschida, a good employee.I emphasize they would not even have hinted to the un-known Nielson at a devious plan to eliminate Tschida fromemployment for antiunion reasons.Although Nielson looked for a home in Eugene, the rea-son he didn't bring his family to join him was because hecouldn't sell his home in the Seattle area.The substantial and probative evidence does not prepon-derate in favor of a finding that Nielson was assigned toEugene on a temporary basis as a device for eliminatingUnion President Tschida from the picture, as one entitledto employment by Respondent. I find Nielson was laid offfor economic reasons and was hired as a permanent em-ployee by an affiliate in Eugene, and that Respondent rec-ommended him for such employment because they hadreason to believe he had been a "good employee, andwould perform well with an affiliate. Tschida s union posi-tion played no part in Nielson's termination or job in Eu-gene.The entire record, including the credited testimony ofNygard, Obie and Latham, makes these findings abundant-ly clear.E. The Alleged Violations of Section 8(a)(5) and (1)Of course, Respondent, having taken over a businessimbedded in red ink, and having embarked on a programof cutting expenses to the bone, was cost conscious. Theso-called safety provision of the contract, article II(f), wasalso a"cost" factor not faced by its much bigger and strongcompetitor in the area. It was only natural for Respondentto be desirous of some amendment to or alteration of articleII(f)which would reduce costs.There is no question but that about March 18 Respon-dent met withits remainingposting employees and articleII(f)was discussed. As of this date, there is no probativeevidence that any one connected with Respondent pos-sessed union animus of any nature. There are some differ-ences in the testimony of various witnesses as to just whattranspired at this meeting. Latham was the representative ofRespondent at this meeting, Supervisor Nygard being alsopresent.While Latham called the meeting with several purposes inmind, article II(f) became the dominant subject of discus-sion.15General Counsel, relying on cited testimony of DonPercy,16Ron Leighton, and Latham, states in his brief,"Latham asked each bill poster if he would post 2-manboards alone, and each agreed he would, Percy stipulatingthat he would comply if 11(f) were taken out of the contractlegally at a Union meeting, and not in a discussion inLatham's office."Percy quoted Latham, in his testimony, as asking eachposter what he thought about doing the two-man boardsalone, if he could get it done. According to Percy, Lee saidhe would rather work alone. Leighton agreed with Lee.Charlie Nichols thought it was a good deal to have two menon a lot of the high boards. Percy recalled himself speakingas stated by General Counsel. Allegedly, Percy also statedall the members of the Union would have to vote on thesubject at a special meeting. Latham allegedly asked why itcould not be left up to Respondent's employees alone andPercy saidallunion members would have to vote and hewould get hold of Tschida that night and advise Lathamlater.According toPercy,Latham replied it was a well-known fact Tschida did not like Obie.Leighton testified every poster stated he was against arti-cle 11(f) and would go along if it were stricken from thecontract legally. He quoted Latham as saying he thought theemployees could change the contract, perhaps. Lathamwent along with what they said. He remembered Percy assaying it was up to Tschida to "negotiate the change.' Hetestified that Latham appeared to be aware there were otherunion members who were "remote," in that they had noth-ing to do with the employees in the Seattle area. The em-gloyees concluded by saying they would have to look intoow a change legally could be made. Latham had askedeach of the employees to state his preference as to two-manboards and later asked them if they would be willing to workalone, "if it could be changed legally." Leighton furthertestified Latham was aware II(f) worked a hardship on theemployees and financially on Respondent. Latham alleged-ly said he would like to see a change in 1I(f) and have theemployees arrange to have it amended or omitted. WhenPercy said Tschida should be called in to amend II(f) Lat-ham allegedly said it was a known fact that Tschida did notcare for Obie, at all, and probably would not cooperate andhe wished to know if there were any way the contract couldbe amended without Tschida or without the vote of theother union members. Leighton testified he had previouslydiscussed changes in II(f) with Nygard in 1970. Nygardexplained to him the considerable routing problems in-volved in having two-man boards. They agreed they wouldlike to see II(f) changed. He testified II(f) was "supposed tobe a safety feature regarding two-man boards, but if twomen have to go out and post 17 or 18 more boards you loseyour safety feature because you are highballing all day longto get them done, whereas if one man could go out aloneand do them and work in two or three or four highboardsinto his route it would be safer for one man to go out anddo three or four high boards than to do fifteen or sixteenboards." He added that when two men work on a 30-foothigh board, they "get in each other's way." It is awkwardunless you are especially careful and it is a lot easier andsafer to work alone than with another man. He, a large man,testified he would like to know how TI(f) would promote"safety."Many times he had stated it was a "make-work"provision rather than a "safety provision." You'd be just asdead if another man worked with you and the bigcompetitor's contract left it to the individual employee'sdiscretion whether to work alone, he testified. All the mentold Latham they wanted the same provision. After themeeting Leighton sought out Nygardpand inquired whatcould be done to effect a change in the contract and wastold nothing could be done. Nygard suggested a visit to theNational Labor Relations Board which was nonpartisan.Latham, a truthful witness, testified the men at the meet-mg stated II(f) was creating a hardship for some of them.He knew it was part of the contract. He held the meeting"to get an honest opinion of each of the men and I wantedto see what feelings would be revealed here. I realized thatwhatever the result of that meeting was of their feelings, thatIwould contact Mr. Tschida and discuss the problems 17 asto any possible altering or amending or whatever to that15Exemployee and Union President and Business Representative Tschidaparticular article."18He admitted asking each employeewas not present, nor was he notified of the meeting.16 Secretary-treasurer of the Union, who impressed me as being most bi-17He so did, shortly thereafter.ased in Tschida's favor.18 1 here reverse my ruling striking this testimony as self-serving.It reveals 464DECISIONSOF NATIONAL LABOR RELATIONS BOARDhow he felt about 11(f). Right after the meeting he tried tocontact Tschida but was unable so to'do until the nextmorning.19When he met with the employees he knew Tschi-da was the union president and that he had a duty to bar-gain with the Union and only with the Union,and had anobligation not to bargain with the employees.He truthfullytestified he didn't feel he was bargaininwith the employ-ees.He simply wanted their opinions.He did not want toapproach Tschida and bargain in ignorance of how his em-ployees felt.It is very frequently dangerous for an employer to meetwith his employees who are represented by a union, in theabsence of a union representative.In effect, Lathamdid"poll" each of his employees as to their feelings with respectto II(f).This is dangerous.But I find he did so only in anopen manner and only with the intent of discovering theiropinions or feelings and with no intent to"bargainwiththem but rather with the intent to bargain with Union Presi-dent Tschida concerning a matter of various interest to hisemployees and of financial interest to Respondent. It maywell be ar ed that Latham's intent is of no or little momentin an 8(a)((5) and (1) situation.But I cannot ignore theabsence of probative evidence of any union animus as of thetime of this meeting,and that Latham had had little,if any,experience in dealing with unions. Thus,referring to Para-graph 12 of the complaint, I find Respondent,without noti-fying or consultingwith the Union,held a meeting of itsemployees,but I donotfind probative and substantial evi-dence that it "attempted to persuade the unit employeesdirectly of the desirability of eliminating ArticleII(ff) fromthe agreement"20Rather,it engaged in a frank and opendiscussion,eliciting the opinions of the employees onII(f).21 I further find Latham in such manner "polled" theemployees.rfind,and shall find,no probative evidence of any otherviolations of the Act by Respondent.Ido not find or con-clude it here violated Section 8(aX5) or(1) of the Act.Should a reviewing body here disagree with me, I emphasizethiswas an isolated,miniscule,honest violation,shouldsuch be found,and no remedy would be in order.There wasno attempt to undermine the Union.I have not the slightestdoubt that no employee felt in any way coerced and itappears they welcomed the innocent discussion as a mattero some concern to them as individuals.Latham engaged inno delay in contacting Tschidato discuss and truly "bar-gain"about II(f).To find an 8(aX5)and (1) violation hereand devise a remedy would be to make a mountain out ofa molehill.It would make giants of pygmies.The Board withitsmultitudinous problems should not be concerned withsuch trifles.Latham made neither a threat nor apromise norany other kind of inducement with respect to 11(f).Even ifin error, I will not tilt with windmills nor find illegalitywhere only honest and sincere good-faith innocence ap-pears.F. Latham's DealinWith Tschida onthe Next Day andShortly ThereafterLatham called Tschida on the phone the next morning.After an exchange of pleasantries,Latham requested aa purpose of the meeting and reveals his state of mind involving an intentto bargain with the union president after discovering the opinions of hisemployees.1More on this later.20 General Counsel's witness,Percy,the union officer,testified Latham didnot do anything to persuade the employees to eliminate 11(f)21According to Percy,Latham did not express his opinionmeeting as soon as possible to discuss II(f).Tschida said hewould be happy to discuss it,though he couldn't doanything about it.Tschida said he still wanted to sit downand discuss it. They made a date to meet on March 23. Theymet, Nygard also being present.Latham related how he hadinquired of the men as to their feelings and explained thehardship 11(f) imposed on Respondent and expressed a de-sire to work something out. Tschida stated he couldn't,because he had no authority to alter the contract until its1974 expiration date.Tschida testified he listened to Lat-ham and told him the article had been in the contract forseveral years and he had had no trouble about it.He toldLatham he thought it had been illegal for Latham to havemet with the men, more or less circumventing the contract,and II(f) should not have been discussed with the men, andhe should have been invited.Latham allegedly replied hehad been thinking of the welfare of the employees as wellas Respondent.Tschida testified Latham stated he thoughtTschida should go along with the employees'wishes. Tsc i-ds accused management of putting ideas in the employees'heads.Latham allegedly stated he didn't think Tschida wasdoing the employeesjustice by not going along with them.Tschida replied he might be wrong legally,but he couldn'tdo anything before the contract terminated in 1974.He saidhe would do nothing unless proven wrong,in which case hewould obey the law and see that II(f) was amended oraltered but he was sure nothing could be done before thetermination date.Latham allegedly stated he was trying todo things for the welfare of the employees,getting them towork steadily.Latham said it was a bona fide agreementand Respondent would abide by all its terms.Tschida toldLatham that employees covered by the Union in its twoother contracts would also have to vote.Tschida told Lat-ham, "I would have a meeting to amend,alter or omit[II](f)."22The meeting concluded with Tschida,Latham,and probably Nygardshaking hands.The above has been discussed at length in light of GeneralCounsel's contention that it is "incredible"that "Tschida'stotal rejection of all hisproposals" was not a matter ofgreatconcern to Latham.This is important because, argues Gen-eral Counsel,Tschida's adamant position at this bargainingsession motivated Latham into not rehiring Tschida whena new poster employee was later needed and hired.I do notfind Latham's testimony incredible at all. I subjected him toperhapsstrongcross-examination concerning his reaction tothismeeting,and I find,having closely observed him, thathere,as elsewhere,Latham testified truthfully.The cross-examination, in addition to that of General Counsel, wasmore than several pages.I am convinced that while Lathamregretted Tschida's position at the bargaining meeting, herecognized that Tschida was only exercising his prerogativeto so act, and Latham bore no resentment of any kindtoward Tschida as a result of this meeting.G. The Alleged Unlawful Refusal To Rehire TschidaThe record establishes that business increased so that asof the last week of March and in April and May there wasa total of 282-1/2 hours of overtime work performed first byfour posters and then by five following the hiring of anex-employee named Wagner in later April. It could be ar-gued that as early as late March, since there was substantialovertime, there was need for anotherman. ButIbelieveRespondent's testimony that a sudden upsurge in businessdid not dictate such action. In its zealto improve the eco-nomic picture, it was guided by wisdom and prudence.It has been noted that General Counsel strongly urges22 Noevidence of such meeting being called or held. OBIEPACIFIC, INC.465that I find Respondent was motivated in not rehiring Tschi-da by the latter s adamant refusal to alter II(f). Rather, since11(f) was a matter of importance to Respondent,it is at leastequally likely that a devious Respondent would have beenmotivated by a "carrot" technique and would have butteredup Tschida and endeavored to win him to its side by rehire.Tschida remained the Union's president, whether employedby Respondent or not. Respondent would still have to dealwith him. Respondent, motivated by a desire to amend II(f),would have been more likely, if improperly motivated, touse the Dale Carnegie approach and win Tschida as a friendand then influence him towards its views 23Respondent's business,as well as its net profits,began tobloom in April. I have noted the overtime. It was not de-termined until about mid-April that it was economicallywise to hire a new man. Remember-Respondent had cutto the bone and it was careful before it decided to fleshenup a bit. It was Respondent's business to use foresight whenfaced with needed overtime. It is not my business to usehindsight in determining whether it exercised good businessjudgment. Its record with a near bankrupt business in ashort time indicates it possessed good business judgment inabundance. Even after Tschida was not rehired, and Wag-ner was hired, overtime continued, but Respondent evident-lydid not consider it wise to hire still another man.Respondent knew that business fluctuates and stabilizationisdifficult to achieve until things level off and foresightbecomes a reliable guide.It was onApril 20 thatRespondent came to the businessconclusion that it needed another bill poster. Pursuant tothe union contract, it called Tschida for a man and henamed himself. Nygard told him Respondent didn't wanthim. After pressure from Tschida, Nygard told him he hadbeen a source of turmoil and dissension. Nygard asked himif he had another poster available for hire. Tschida repliedhe didn't know if ex-employee Wagner was available but hewas working in Seattle.Tschida told Nygard he wasshocked at not being called back.I credit entirely the testimony of Latham as to why Tschi-da was not rehired.At the time Respondent refused to rehire Tschida, it knewTschida had been an unsatisfactory employee.24 GeneralCounsel's witness, Leighton, a fellow employee, testifiedTschida kept himin a constantstate of irritation at work.Tschida was always complaining. He had a reputation as an"agitator"; i.e., a nit-picker about small things. He had ob-served Tschida and -Percy, when working as a two-manteam, regularly stretching out the work to last longer andhad so advised Nygard. He and other named employeesreferred to Percy and Tschida as "milkers" because theywere milking the company.25 Leighton reported this to Ny-gard, shortly before Respondent took over the business. Hecomplainedto Nygard about the lack of production of Per-cy and Tschida.Nielson, another alleged 8(a)(3), testified about Tschidaas found hereinabove. He swore Tschida was a cause ofdissension among his fellow employees because he did notcarry his fair share of the load. This was his general reputa-tion in the plant.Fellow employee Lee testified he complained aboutTschida and Percy in the office over a period of severalyears. He recommended to Nygard that he discharge them.Nygard impressed me as a truthful witness and his de-meanor impressed me very favorably. He was with Respon-dent when he testified and had had a supervisory positionover the posters with its two predecessors. On several occa-sions over the years, he warned Tschida he would be firedifhiswork did not improve. Such warnings were givenregularly. He was told from time to time by various employ-ees that Tschida was a cause of turmoil and dissension.They reported he used a variety of means to bring about aslowdown and they were disgusted with having to carry hisload. This was told to him particularly by Lee and Leighton.In spite of the numerous warnings, this activity of Tschidacontinued. The $64 question is why was Tschida not termi-nated for cause long prior to Respondent's takeover. Theanswer, as truthfully given by Nygard, is that he recom-mended such action to each of Respondent's predecessorsbut one of them responded "they didn't want to rock theboat" and the other, probably the one which was goingnowhere but downhill, responded they had too many prob-lems at the time to worry about personnel.Latham truthfully testified that, with the exception ofPercy, all the employees expressed resentment at Tschida,saying he produced dissension and slowdowns and "justaggravated them." Also a study of his production recordsestablished him as a poor producer.26The slowdowns were not connected with article 11(f).Latham discussed the hiring of a new employee with Ny-gard who recommendednotto reemploy Tschida in April,by which time Latham had become better acquainted withsome of the men and with Nygard. Production records ofthe employees were examined and Tschida stood out, inreverse. Based on reports of the employees, production rec-ords, and Nygard's recommendation, it was decided not torehire Tschida.General Counsel has failed to establish by a preponder-ance of the probative and substantial evidence that Respon-dent refused to reemploy Tschida upon his own referralbecause of his "official status with the Union and his insis-tence" that II(f) be observed, as alleged in the complaint.Rather, I find the refusal to rehire him was based on anunprejudiced and nondiscriminatory determination that hehad not been a satisfactory employee and was not worthyof rehire.Wagner, as oft noted herein, was hired in his place. Hehad quit in 1970. He was considered a good and competentemployee.General Counsel points to the testimony ofLeighton as substantial evidence that Wagner received anadverse recommendation before his rehire. About a weekbefore Wagner was rehired, Latham asked Leighton aboutWagner's qualifications.When asked if Wagner were agood worker,27 Leighton replied Wagner was "second tonone as far as billroom and postermen were concerned,"and he did his work very well but, Leighton added, Wagnerhad a "big lip" or "mouth," and he would rather work withTschida than Wagner. Latham laughed and said he knewWagner had a big mouth. By this expressionLeightonhadin mind a man who incessantly talks and uses profanity andgets argumentative. When Leighton told Latham the otheremployees disliked Wagner, Latham again laughed, accord-ing to Leighton, Wagner may have had a "big mouth," but23 Note thatGeneral Counsel contendsRespondenthad union animuswhen itlaidoffTschidain March.I don't understand his greatemphasis uponTschida's actionson March 23in connectionwith 'the refusalto rehire himinApril.24 Time had passed by since hislayoff.25 The workof Percy improved after Tschida left, as Respondent hoped.26 Records in evidence show that production unproved remarkably afterRespondent took over.Imake no finding that this was due to Tschida'sdeparture as distinct from good management.Theydo show he was aninferior producer when compared with the group from January until hisdeparture.17Respondent was most interested in production and making a goingconcern out of a near dead one. 466DECISIONSOF NATIONAL LABOR RELATIONS BOARDLatham's preference for a "second to none" worker with a"big mouth"is not to be second guessed by me.If he wanteda top-notch worker rather than the kind Tschida was report-ed to be, such was his business judgment and not mine tomake 28General Counsel contends"Respondent'scomplaintsabout Tschida are descriptive of Wagner."This is falla-cious.Tschida was an incompetent worker who causedslowdowns,etc.Wagner appears, according to GeneralCounsel's witness, to have been recommended as second tonone as a worker.Latham laughed at the "big mouth." Thismay well have been a matter Latham believed he couldadequately deal with if only he had a top-flight workerrather than a poor one.Any "animus"Respondent may have possessed againstTschida was based on his poor record as a worker andnoton his union status.His elimination as an employee did noteliminate the union contract with its article II(f), or thenecessity to deal with Tschida as union president.Thus, Icannot reason as does General Counsel that Respondenteliminated Tschida because he and Respondent differed,perhaps stronggl1y,on 11(f).Respondent,so it looks,with orwithout Tschida.,is saddled with 11(f) until 1974.CreditingLatham as I do, I am convinced Respondent accepts this,with composure,as a fact of business life. I do not creditPercy's uncorroborated testimony that Latham told him,"We don't intend to live with[the contract]for fouryears."Roy Lee was supposedly present but did not so testify. Hetestified that Obie said at the first employee meeting thatwhile unfamiliar with unions, "He would abide by the unioncontracts."Ibelieve this was the Respondent's principle indealing with this Union.There is no evidence that Lathammade such a statement,as testified to, to Tschida,or thatRespondent ever ceased to comply with 11(f). That Respon-dent or Latham,in particular,was desirous of having theonerous II(f) altered or amended is insufficient probativeevidence to permit a conclusion that Respondent violatedthe law as to Tschida for such reason.So far as unionanimus is concerned,on this record Respondent smells likea rose.Latham impressed me, as did Obie,as a highly intelli-gent businessman prepared to accept fully the facts of busi-ness life and particularly to accept what he couldn't change,to change the things he could,and the wisdom to know thedifference.Tschida's unmoving posture on March 23 wasaccepted by Latham in good grace and General Counsel has28 It may be observed that Leighton also testified Tschida kept him in astate of constant irritation Tschida was apparently very sarcasticfailed to establish by a preponderance of the probative andsubstantial evidence that Tschida's posture of that day wasa moving force in Respondent's decision not to rehire him.Latham may well have considered Tschida unreasonable orstubborn, onMarch 23, but such he considered wasTschida's prerogative. He borenohostility towards Tschidabecause of the latter's Union status or activities.General Counsel in his brief, citing page 480 of the tran-script, states that "Lee flatly denied requesting Latham tofireTschida at anytime." The fact is that Lee testified hetold Latham Tschida would do just enough to get by, andhe couldn't remember whether he ever said he wanted o seeTschida fired. His best recollection was that he did not. Healso testified Nygard spoke to him about Tschida's poorproduction 10 or 15 times. He told Nygard that when Tschi-da worked with Percy they didn't put out the work.Concluding FindingsIconclude, based on the entire record, that GeneralCounsel has failed to establish any part of his case by apreponderance of the probative and substantial evidence.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, andupon the entire record, I make the following conclusions oflaw:1.At all materialtimes,Respondent has been an employ-er engaged in commerce within the meaning of the Act.2.The Union is a labor organization within the meaningof the Act.3.The record does not establish that Respondent hasengaged in the unfair labor practices, or any of them, alleg-ed in the complaint.Upon the basis of the foregoing findings of fact and con-clusions of law, it is recommended that the Board issue thefollowing:29ORDERThe complaint herein is dismissed in its entirety.29 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adoptedby theBoard and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes.